Citation Nr: 1724381	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-19 015	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant enlisted in the Alabama Army National Guard in May 1965, and he was a member until he retired in September 1987.  During that time, the appellant had various periods of active duty for training (ACDUTRA) and various periods of inactive duty training (INACDUTRA), including a verified initial period of ACDUTRA from December 5, 1965 to April 11, 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the appellant's claims of entitlement to service connection for a right knee disorder, bilateral hearing loss and tinnitus.

In March 2017, the appellant presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and those two issues are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

In March 2017, the appellant withdrew his appeal as to the issue of entitlement to service connection for a right knee disorder.



CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his Substantive Appeal on the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

During the March 2017 Board videoconference hearing, the appellant and his representative stated on the record that the issue of entitlement to service connection for a right knee disorder was being withdrawn.  That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the appellant's appeal for the issue of entitlement service connection for a right knee disorder is withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for a right knee disorder, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim.  Therefore, the issue of entitlement to service connection for a right knee disorder is dismissed, without prejudice.


ORDER

The appellant's appeal as to the issue of entitlement to service connection for a right knee disorder is dismissed.


REMAND

The appellant contends that he has bilateral hearing loss and that he is entitled to service connection for that hearing loss.  He avers that he was hospitalized for treatment of infected ears, nose and throat during his initial period of ACDUTRA.  He testified that he has had tinnitus and hearing loss since then and he contends that this in-service infection is the cause of his hearing loss and his tinnitus.

The Board notes that the evidence of record contains over 70 pages of service medical treatment records, including the report of the appellant's May 1965 enlistment examination.  The only method of testing the appellant's hearing used during this examination was whispered voice testing.  The report from the May 1965 service entrance examination reflects that these test results were 15/15.  

The appellant was afforded audiometric testing during his March 1966 separation examination.  The Board has historically considered that Service Departments changed from using American Standards Association (ASA) standards, to using International Standards Organization - American National Standards Institute (ISO-ANSI) standards when providing audiograms on November 1, 1967.  However, recent historical research has revealed that the conversion date of November 1, 1967, may not have been consistent among all military branches.  If the standard used is not clearly indicated, for Service Department audiograms conducted:  (1) prior to January 1, 1967, it is assumed the ASA standard was used; (2) between January 1, 1967 and December 31, 1970, the data under both ASA and ISO-ANSI standards is to be considered; and (3) after December 31, 1970, it is assumed the ISO-ANSI standard was used.

In light of the above, and where necessary to facilitate data comparison for VA purposes below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz	250	500	1000	2000	3000	4000	6000	8000
add	15	15	10	10	10	5	10	10

The appellant's audiological evaluation in March 1966 yielded the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
(0) 15
(0) 10
(0) 10
N/A
(0) 5
LEFT
(0) 15
(0) 10
(0) 10
N/A
(0) 5

The appellant's service medical treatment records reflect that an audiological evaluation was accomplished in connection with the July 1970 periodic examination.  The standard utilized was not identified.  The associated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(5) 20
(15) 25
(8) 18
N/A
(40) 45
LEFT
(10) 25
(15) 25
(10) 20
N/A
(15) 20

The appellant's service medical treatment records reflect that an audiological evaluation utilizing ISO standards was accomplished in connection with the September 1971 reenlistment examination.  The associated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
N/A
50
LEFT
30
30
20
N/A
25

The appellant's service medical treatment records reflect that an audiological evaluation was accomplished in connection with the June 1974 periodic examination.  The associated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
N/A
75
LEFT
20
20
10
N/A
85

The appellant was afforded a VA audiometric examination in July 2010; the examiner reviewed the appellant's claims file.  The puretone threshold results from the VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
70
85
LEFT
30
40
60
90
105

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 56 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the VA examiner stated that the appellant's hearing was normal in both ears at his separation testing in 1966.  The examiner opined that the appellant's military noise exposure did not cause his current hearing loss or tinnitus.  However, the appellant reported that he believed the onset of his hearing loss and tinnitus occurred in 1965 or 1966, and related their onset to an ear infection he had during service.  The examiner did not address the question of whether or not an ear infection could have caused the appellant's claimed hearing loss and/or tinnitus.  Thus, the Board finds that another VA opinion is necessary.

The evidence of record includes a letter from a private physician (Dr. W.L.), an otolaryngologist, dated in April 2017.  The physician stated that he had been treating the appellant for over five years and that the appellant had reported that at the age of 18 while a private, he experienced severe otitis media and pharyngitis with associated vertigo for which he was hospitalized for two weeks during service followed by decades of a gradual decline in his hearing.  The physician opined that it was plausible that the appellant's military noise exposure and severe otitis media were large contributors to his current hearing loss.  The Board notes that none of the treatment records from this private physician have been included in the evidence of record.  On remand, all outstanding private treatment records should be obtained.

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Therefore, if the appellant's current hearing loss and tinnitus are related to an in-service ear infection, said conditions could be found to be service-connected.  However, the service medical treatment records currently of record dated to 1989 show no complaints of or treatment for an inner ear infection or history thereof.  The Board, however, notes that service inpatient hospitalization records are sometimes stored separately from other service treatment records.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, a search must be made for any hospital records associated with the appellant's initial period of ACDUTRA at Fort Benning.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Search, at the National Personnel Records Center, or other appropriate sources, for any of the appellant's inpatient records at the Army Hospital at Fort Benning for the period from December 1965 to April 1966.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his hearing loss and tinnitus since April 1966.  After securing the necessary release(s), obtain such records.  In particular, private otolaryngology treatment records from the Shelby Ear, Nose & Throat Associates (Dr. W.L.) must be obtained.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After obtaining available records, arrange for review of the claims file by an otolaryngologist to determine the nature, onset date and etiology of the appellant's claimed bilateral hearing loss and tinnitus.  The entire claims file must be reviewed by the otolaryngologist.  

(a) Ensure the examiner has the results of the service audiograms dated in March 1966 and July 1970 converted from ASA to ISO-ANSI standard. 

(b) The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the claimed bilateral hearing loss is causally or etiologically related to any inner ear infection that the Veteran experienced during his period of service from December 5, 1965 to April 11, 1966.  In so opining, the examiner is asked to do the following:  (i) Consider the whispered voice tests of May 1965 and the service audiograms dated in March 1966, July 1970, September 1971, and June 1974.  In specific regard to the March 1966 audiogram, pursuant to a VA policy, the examiner is instructed to consider the converted ISO-ANSI values.  In specific regard to the July 1970 audiogram, pursuant to a VA policy, the examiner is instructed to consider the converted ISO-ANSI values.  (ii) Indicate whether the changes in hearing acuity documented from 1966 and thereafter are consistent with a history of an inner ear infection.       

(c) The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the claimed tinnitus is causally or etiologically related to any inner ear infection that the Veteran experienced during his period of service from December 5, 1965 to April 11, 1966.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  

In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed bilateral hearing loss or tinnitus.  

5.  Upon receipt of the VA medical opinion report, verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

7.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC) containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


